Order, Supreme Court, New York County (Michael Stallman, J.), entered January 6, 2000, which denied defendants-appellants’ motion for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
Plaintiff, a passenger in a taxicab, was injured when the taxicab, while traveling westbound through an intersection against an apparently malfunctioning red light, was hit by a southbound car, whereupon it spun into the éastbound lane and collided with the vehicle owned and operated, respectively, by defendants-appellants. We affirm the denial of appellants’ motion for summary judgment on the ground that issues of fact exist as to whether appellant driver moved his vehicle into the intersection prior to the collision; if so, whether he exercised due care in doing so; and, if not, whether such lack of due care contributed to plaintiff’s injuries. Any inconsistencies in the taxicab driver’s account of the accident are for the trier of fact to consider in assessing credibility. Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.